TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00739-CV


In re Ardell Nelson, Jr.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relator Ardell Nelson, Jr., filed a pro se petition for writ of mandamus asking this
Court to compel the Honorable Bob Perkins, presiding judge of the 331st Judicial District Court of
Travis County, to act on his motions for forensic DNA testing and appointment of counsel.  See Tex.
Gov't Code Ann. § 22.221 (West Supp. 2010); Tex. R. App. P. 52; see also Tex. Code Crim. Proc.
Ann. art. 64.01 (West Supp. 2010).  Since Nelson filed his petition, the trial court has ruled upon his
motions.  Because Nelson has received the relief requested in his mandamus petition, we dismiss the
petition for writ of mandamus as moot.  See In re Luna, 317 S.W.3d 484, 484 (Tex. App.--Amarillo
2010, orig. proceeding).

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed as Moot
Filed:   December 29, 2011